NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                 Nos. 17-1836 & 17-2416
                                   _______________

                                KENNETH J. TAGGART,
                                                Appellant

                                             v.

    WELLS FARGO BANK, N.A.; MORTGAGE ELECTRONIC REGISTRATION
              SYSTEMS INC., a/k/a MERS; MERSCORP, INC.;
                       FEDERAL HOME LOAN
         MORTGAGE CORP., a/k/a FREDDIE MAC; JOHN DOES 1-10
                          _______________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                (D.C. No. 5-16-cv-00063)
                     District Judge: Honorable Lawrence F. Stengel
                                   _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  on April 27, 2018

                Before: JORDAN, BIBAS, and SCIRICA, Circuit Judges

                                  (Filed: May 15, 2018 )
                                    _______________

                                       OPINION*
                                    _______________




   *
    This disposition is not an opinion of the full Court and, under I.O.P. 5.7, does not
constitute binding precedent.
BIBAS, Circuit Judge

   Acting on the maxim that the best defense is a good offense, Kenneth Taggart re-

sponded to Wells Fargo’s foreclosure action by suing it and five others. He asserted claims

of quiet title, slander of title, and “declaratory relief,” claiming that his mortgage was void

from the start. But he never alleged plausible facts to support these theories. So we will

affirm the District Court’s dismissal.

                                              I.

   Taggart took out a mortgage loan from Waterfield Bank. But the paperwork bore Wa-

terfield’s old name, American Partners Bank. All the same, Mortgage Electronic Registra-

tion Systems recorded the mortgage, and Lisa Roach notarized it. Then Waterfield, still

using its old name, assigned the mortgage to Wells Fargo. Eugene Jaskiewicz notarized the

assignment.

   Wells Fargo filed a foreclosure action in the Court of Common Pleas for Montgomery

County, Pennsylvania. Taggart responded by filing two lawsuits against Wells Fargo. Both

were dismissed. Two months ago, the Court of Common Pleas granted Wells Fargo’s mo-

tion for summary judgment. While “the designation of the mortgagee in the mortgage as

American Partners Bank was erroneous,” it held “the error was not fatal.” Order Granting

Summ. J., No. 2010-08638, at 1 n.1 (Mar. 27, 2018). “[T]here is no dispute that the entity

that provided the mortgage loan to [Taggart] was Waterfield Bank.” Id.

   While that action was pending, Taggart filed the complaint underlying this suit in the

same court. Because he named Freddie Mac as a party, the defendants removed this case

to federal court. Taggart claimed that the mortgage was void because American Partners

                                              2
Bank did not exist when the mortgage and note were created. He also alleged that Mortgage

Electronic Registration System, MERSCORP, and Freddie Mac all claim an interest in his

property in addition to Wells Fargo, so he charged them with slander of title and sought to

quiet title. Finally, he included “declaratory relief” claims seeking discovery from Roach

and Jaskiewicz. The District Court dismissed his amended complaint with prejudice.

                                              II.

   Taggart contests the District Court’s jurisdiction. The District Court had jurisdiction

under 12 U.S.C. § 1452(f), which lets Freddie Mac remove to federal court “any civil or

other action” to which it “is a party.” Taggart argues that Lightfoot v. Cendant Mortgage

Corp. abrogated Freddie Mac’s removal power. 137 S. Ct. 553 (2017). But Lightfoot dealt

with Fannie Mae, not Freddie Mac. And it directly contrasted the statutory scheme govern-

ing Fannie Mae with the “clear textual indications” that Congress gave Freddie Mac “fuller

access to the federal courts.” Id. at 564. So federal jurisdiction is proper.

   We review the District Court’s dismissal for failure to state a claim de novo. Evancho

v. Fisher, 423 F.3d 347, 350 (3d Cir. 2005). “To survive a motion to dismiss, a complaint

must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)).

                                              III.

   Taggart waived his claims against Roach and Jaskiewicz because his brief advances no

arguments in support of them. See Kost v. Kozakiewicz, 1 F.3d 176, 182 (3d Cir. 1993).

Taggart’s claims against the corporations fail on the merits.

                                               3
   First, there is no cloud on his title. The Montgomery County Court of Common Pleas

recently rejected Taggart’s theory that the mortgage was void ab initio. Order Granting

Summ. J., No. 2010-08638, at 1 n.1 (Mar. 27, 2018). The District Court correctly noted

that Taggart “d[id] not dispute that he obtained the loan and that he executed and delivered

the note and mortgage.” Taggart v. Wells Fargo Bank, N.A., No. 16-cv-00063, 2017 WL

2347186, at *3 (E.D. Pa. May 30, 2017). His complaint is conclusory, alleging no specific

facts suggesting that anyone besides Wells Fargo lays claim to his property.

   Second, there is no slander because there was no malice. The District Court correctly

found that Taggart alleged no facts to support a finding of malice, a necessary element of

slander of title. Reed Road Assocs. v. Campbell, 582 A.2d 1373, 1374 n.2 (Pa. Super. Ct.

1990).

   Finally, declaratory relief is not a claim. The District Court correctly explained that

Taggart’s “requests for declaratory judgments against the Mortgage Defendants do not

identify a source of law giving rise to a cause of action that would provide such declaratory

relief.” Taggart, 2017 WL 2347186, at *3.

                                         *****

   Taggart faces the unfortunate prospect of losing his house. But as the District Court

correctly found, he pleaded no facts showing a genuine controversy about title or slander.

So we will affirm. We deny all outstanding motions.




                                             4